Citation Nr: 0908158	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-18 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for residuals of a cold 
injury to the right lower extremity manifested by chronically 
cold feet, loss of hair, and thickened toe nails.

7.  Entitlement to service connection for residuals of a cold 
injury to the left lower extremity manifested by chronically 
cold feet, loss of hair, and thickened toe nails.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to 
December 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.  In August 2008, the Veteran testified at 
a hearing before the undersigned.  

As to the bilateral hearing loss and tinnitus claims, service 
connection for these disorders was previously denied by the 
RO in an April 2003 rating decision.  That decision is final.  
38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of any RO 
action, the current claims to reopen may be considered on the 
merits only if new and material evidence has been submitted 
since the last final decision.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

As to all the issues on appeal, the Board notes that 
following his August 2008 personal hearing the Veteran filed 
with the RO a VA Form 21-4142, Authorization and Consent to 
Release Information to the VA, in favor of Ainsworth Family 
Clinic.  The authorization did not specify the disability for 
which the Veteran sought medical treatment at this facility.  
Therefore, since the authorization places VA on notice of 
outstanding treatment records which are not found in the 
claims file that are potentially relevant to all the issues 
on appeal, the Board finds that it has no other option but to 
remand all the issues on appeal to obtain these outstanding 
records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Also see 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); Jolley v. 
Derwinski, 1 Vet. App. 37 (1990).

As to the application to reopen the claim of entitlement to 
service connection for bilateral hearing loss, the record 
shows that the Veteran notified VA in May 2003 that a 
physician at the Omaha VA Medical Center told him that his 
hearing loss was caused by his military service.  However, 
the record does not contain these records or show that the RO 
ever attempted to obtain these records.  Accordingly, the 
Board finds that a remand is also required to attempt to 
obtain the Veteran's records from the Omaha VA Medical 
Center.  Id; Also see Bell v. Derwinski, 2 Vet. App. 611 
(1992).

As to the claim of service connection for sleep apnea, the 
Board notes that the Veteran testified in August 2008 that he 
received treatment for this disorder at Bryan Hospital in 
Lincoln, Nebraska, in the 1970's and thereafter at a 
"Hainsworth" or "Grainesworth" Hospital.  The Board notes 
that the correct name of the facility or facilities 
identified by the Veteran may be "Ainsworth."  The RO 
should contact the Veteran and determine the correct name of 
the facility or facilities in question.  While the Veteran 
reported that his attempts to obtain his records from Bryan 
Hospital were unsuccessful, the record also does not show 
that any of these records are found in the claims file or 
that the RO ever attempted to obtain any of these records.  
Accordingly, the Board finds that a remand is required to 
attempt to obtain the Veteran's treatment records from the 
facilities he identified, as well as any pertinent VA medical 
records.  See 38 U.S.C.A. § 5103A(b); Also see Ivey, super; 
Jolley, super.

As to the claim of entitlement to service connection for 
bilateral knee disabilities, at the August 2008 personal 
hearing the Veteran's representative raised for the first 
time the argument that the claimant's disabilities pre-
existed military service and were aggravated by military 
service.  However, the record on appeal does not show that 
the RO ever adjudicated this claim based on a theory of 
aggravation.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The record also does not show that the claimant was provided 
with adequate notice of the laws and regulations governing 
aggravation.  See 38 U.S.C.A. § 5103 (West 2002).  Therefore, 
the Board finds that a remand is also required to adjudicate 
this claim based on a theory of aggravation and to provide 
the Veteran with the notice of the laws and regulations 
governing aggravation. 

In this regard, while the appeal is in remand status the 
Veteran should be invited to provide VA with any and all 
information he may have regarding his treatment for bilateral 
knee disabilities prior to his entry onto active duty 
including the treatment he testified about receiving in the 
8th grade.  See 38 U.S.C.A. § 5103A(b).  Likewise, given the 
fact that the current record is devoid of any evidence of 
treatment for any of the claimed disorders for at least a 
decade following his separation from military service, on 
remand the claimant should also be invited to provide VA with 
these records.  Id.

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should contact the Veteran 
and notify him that the current record is 
devoid of medical evidence showing 
complaints, diagnoses, or treatment for 
bilateral knee disabilities prior to his 
December 1961 entry onto active duty and 
devoid of medical evidence showing 
complaints, diagnoses, or treatment for 
bilateral hearing loss, tinnitus, sleep 
apnea, knee disorders, and residuals of a 
cold injury to the lower extremities for 
at least a decade following his 
separation from military service.  The 
Veteran should thereafter be invited to 
identify the location of any other 
relevant medical records so that VA may 
obtain them on his behalf.  

2.  After obtaining all needed 
authorizations, the RO/AMC should attempt 
to obtain and associate with the record 
all of the records identified by the 
Veteran including all of his post-
November 1963 treatment records from the 
Ainsworth Family Clinic, Omaha VA Medical 
Center, Bryan Hospital, "Hainsworth" 
(or "Grainesworth" or "Ainsworth") 
Hospital, and any pertinent VA medical 
records.  As noted above, the RO/AMC 
should ask the Veteran to clarify the 
correct names of the private medical 
facilities he identified at his personal 
hearing.  If any of the pertinent records 
are not available or if the search for 
the records yields negative results that 
fact should clearly be documented in the 
claims file and the claimant notified in 
writing.  As to any Federal records, if 
they cannot be secured, a written 
unavailability memorandum should be 
prepared and added to the claim's folder 
and the Veteran offered an opportunity to 
respond.

3.  If any records obtained from the 
above locations show the Veteran's 
complaints, diagnoses, or treatment for 
bilateral knee disabilities prior to 
service and/or his complaints, diagnoses, 
or treatment for sleep apnea, bilateral 
knee disabilities, and/or residuals of a 
cold injury to the lower extremities in-
service or shortly after his November 
1963 separation from military service, 
the claimant should be afforded a VA 
examination by an appropriate VA 
physician to obtain a medical opinion as 
to the origins or etiology of that 
disability.

4.  As to entitlement to service 
connection for bilateral knee 
disabilities, the Veteran should be 
provided 38 U.S.C.A. § 5103 notice of the 
laws and regulations governing a claim 
for service connection based on a pre-
existing disability being permanently 
aggravated by military service.

5.  As to all the issues on appeal, if 
while in remand status additional 
evidence or information received triggers 
a need for still further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), such 
as providing updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holdings in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  See 
38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

6.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  As to 
the claim of service connection for 
bilateral knee disabilities, that 
readjudication should include the 
question of whether the Veteran had pre-
existing bilateral knee disabilities that 
were permanently aggravated by military 
service.  The RO/AMC is advised that it 
is to make a determination based on the 
appropriate regulations as well as any 
further changes in the VCAA, and any 
other applicable legal precedent.  If any 
of the benefits sought on appeal remain 
denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal including 
those governing aggravation.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

